FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        July 21, 2021

                                     No. 04-21-00265-CV

                 IN THE INTEREST OF B.M.S. AND J.R.S., CHILDREN

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 18-11-25367-CV
                           Honorable Vivian Torres, Judge Presiding


                                       ORDER
        Lisa Greenwalt's Notification of Late Record is noted. Time is extended until July 23,
2021.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court